Citation Nr: 0322872	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  01-09 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.  Service in Vietnam is indicated by the 
evidence of record. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which denied the veteran's claim 
of entitlement to service connection of tinnitus, bilateral 
hearing loss and PTSD.

The veteran testified at a Travel Board hearing at the RO in 
July 2002.  In an October 2002 decision, the Board granted 
service connection for tinnitus and right ear hearing loss.  
Action on the issues of entitlement to service connection for 
left ear hearing loss and PTSD was deferred pending 
additional development to be undertaken by the Board pursuant 
to 38 C.F.R. § 19.9(a)(2) (2002).

In Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), which was decided on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit held that 38 C.F.R. 
§ 19(a)(2) (2002) is inconsistent with 38 U.S.C. § 7104(a) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the AOJ for initial consideration.
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

 
REMAND

In July 2002, the veteran had a hearing before a Veterans Law 
Judge who has since retired.  In a June 2003 letter, the 
veteran was advised of this and was asked to indicate whether 
he desired a hearing before another member of the Board.  The 
veteran responded later that month by indicating that he 
wished to have a videoconference hearing before another 
Veterans Law Judge.

Accordingly, this case is REMANDED for the following:

VBA should schedule the veteran for a 
videoconference hearing before a member 
of the Board.

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until contacted by VBA.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by VBA.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




